Application by the appellant for a writ of error coram nobis to vacate a decision and order of this Court dated May 22, 1989 (People v Davidson, 150 AD2d 717), affirming a judgment of the Supreme Court, Kings County, rendered May 21, 1987, on the ground of ineffective assistance of appellate counsel.
Ordered that the application is denied.
*541The defendant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Thompson, J. P., Sullivan, Santucci and Friedmann, JJ., concur.